Detailed Action

Amendment

1.	This office action is in response to applicant’s amendments dated 6-7-22 and this office action is a final rejection.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,572,323 to Lipscomb et al. in view of U.S. Patent Application Publication No. 2014/0251223 to Rowe et al and further in view of U.S. Patent Application Publication No. 2013/00174790 to Lipscomb.
Referring to claim 1, Lipscomb et al. discloses an animal watering fountain for dispensing an aqueous drinking fluid comprising, a bowl defining a wall for holding an aqueous drinking fluid – see at 42, the bowl being divided into a drinking basin which is accessible to a domesticated pet – see forward of item 44 in figures 1-3, and an interior basin which is not accessible to the pet – see below 44 in figures 1-3, a housing – at 44, configured to cover the interior basin – see figures 1-3, the housing having an inlet port to receive water from the drinking basin – see at 82, a reservoir disposed above the bowl – see at 46a,46b, the reservoir configured to hold a portion of the drinking fluid – see figures 1-3, a pump – at 50, in fluid communication with the reservoir configured to receive the drinking fluid from the interior basin – see figures 1-3, and push the drinking fluid under pressure up toward the reservoir – see figures 1-3. Lipscomb et al. does not disclose a flow-control valve residing between the pump and the reservoir configure to selectively control return of fluid between the reservoir and interior basin or the drinking basin and the interior basin. Rowe et al. does disclose a flow-control valve – not shown but detailed in paragraph [0061], residing between the pump – at 145, and the reservoir – at 135 – see figures 1-4 and paragraph [0061] where the valve detailed can be placed at the outlet of the pump so as to control fluid flow as described, configured to selectively control fluid flow, between the reservoir – at 135 and the interior basin – at the interior of 110,130 as seen in figures 1-4, between a first path through the reservoir – at 135 to the drinking portion – at 110, and a second path to the interior basin/bowl – see at 124 in figures 1-2 and between the drinking basin – at 110, and the interior basin – at interior of 110,130 – see figures 1-4. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Lipscomb et al. and add the valve of Row et al., so as to yield the predictable result of controlling fluid flow through the device as desired. Lipscomb et al. as modified by Rowe et al. further discloses a flow control valve – see paragraph [0061] and figures 7a-7c of Rowe et al., comprising a lift pipe – at 750,754’, a return pipe – at 750,750’’, and a flow control tube – at 750,752, wherein the lift pipe is configured to direct the drinking fluid from the interior basin up to the reservoir – see figures 1-7c and paragraphs [0075] thru [0078] of Rowe et al., wherein the return pipe is configured to direct the drinking fluid back into the interior basin before it reaches the reservoir – see figures 1-7c and paragraphs [0075] thru [0078] of Rowe et al., and the flow control valve includes an opening configurable to vary a flow distribution of the drinking fluid between the reservoir and the interior basin – see valve detailed in paragraph [0061] of Rowe et al. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Lipscomb et al. as modified by Rowe et al. and add the flow control valve of Rowe et al., so as to yield the predictable result of allowing for automatic control of the flow of liquid in the device as desired. Lipscomb et al. as modified by Rowe et al. does not disclose wherein the flow control tube is rotatable to vary a flow distribution. Lipscomb does disclose a flow control tube – at 104, that is rotatable to vary a flow distribution – see at 52b,104 in figures 2a-2b and paragraph [0056]. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Lipscomb et al. as modified by Rowe et al. and add the flow control tube being rotatable to vary a flow distribution as disclosed by Lipscomb, so as to yield the predictable result of controlling the flow of fluid through the device as desired. 
Referring to claim 8, Lipscomb et al. as modified by Rowe et al. and Lipscomb further discloses a drinking fluid inlet – see at 82, configured to deliver drinking fluid from one or more tanks – see figures 1-3 of Lipscomb et al. where the inlet is capable of delivering fluid from any source including tanks. Regarding the claim limitations of the one or more tanks reversibly attach to the watering fountain within the interior basin, and wherein the one or more tanks each comprise an end cap with a spring valve; and the interior basin further comprises an actuator arm that is configured to depress the end cap of the tank to allow drinking fluid to flow gravitationally into the interior basin when the tank is reversibly attached to the watering fountain, applicant has not positively recited the one or more tanks in the claims.
Claims 22 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,572,323 to Lipscomb et al. in view of U.S. Patent Application Publication No. 2014/0251223 to Rowe et al.
Referring to claims 22 and 28, Lipscomb et al. discloses an animal watering fountain for dispensing an aqueous drinking fluid comprising, a bowl defining a wall for holding an aqueous drinking fluid – see at 42, the bowl being divided into a drinking basin which is accessible to a domesticated pet – see forward of item 44 in figures 1-3, and an interior basin which is not accessible to the pet – see below 44 in figures 1-3, a housing – at 44, configured to cover the interior basin – see figures 1-3, the housing having an inlet port to receive water from the drinking basin – see at 82, a reservoir disposed above the bowl – see at 46a,46b, the reservoir configured to hold a portion of the drinking fluid – see figures 1-3, a pump – at 50, in fluid communication with the reservoir configured to receive the drinking fluid from the interior basin – see figures 1-3, and push the drinking fluid under pressure up toward the reservoir – see figures 1-3. Lipscomb et al. does not disclose a flow-control valve residing between the pump and the reservoir configure to selectively control return of fluid between the reservoir and interior basin or the drinking basin and the interior basin. Rowe et al. does disclose a flow-control valve – not shown but detailed in paragraph [0061], residing between the pump – at 145, and the reservoir – at 135 – see figures 1-4 and paragraph [0061] where the valve detailed can be placed at the outlet of the pump so as to control fluid flow as described, configured to selectively control fluid flow, between the reservoir – at 135 and the interior basin – at the interior of 110,130 as seen in figures 1-4, between a first path through the reservoir – at 135 to the drinking portion – at 110, and a second path to the interior basin/bowl – see at 124 in figures 1-2 and between the drinking basin – at 110, and the interior basin – at interior of 110,130 – see figures 1-4. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Lipscomb et al. and add the valve of Row et al., so as to yield the predictable result of controlling fluid flow through the device as desired. Specific to claim 22, Lipscomb et al. as modified by Rowe et al. further discloses the flow-control valve includes a first pipe extending from the liquid pump to the reservoir – see at 750,752 in figures 3-7c, and a second pipe extending from the first pipe to the bowl – see at 754-757, the flow-control valve having a variable opening the selective position of which determines the flow distribution between the first path and the second path – see paragraph [0061]. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Lipscomb et al. as modified by Rowe et al. and add the valve of Rowe et al., so as to yield the predictable result of controlling fluid flow through the device as desired. Specific to claim 28, Lipscomb et al. as modified by Rowe et al. further discloses a flow control valve – see paragraph [0061] and figures 7a-7c of Rowe et al., comprising a lift pipe – at 750,754’, a return pipe – at 750,750’’, and a flow control tube – at 750,752, wherein the lift pipe is configured to direct the drinking fluid from the interior basin up to the reservoir – see figures 1-7c and paragraphs [0075] thru [0078] of Rowe et al., wherein the return pipe is configured to direct the drinking fluid back into the interior basin before it reaches the reservoir – see figures 1-7c and paragraphs [0075] thru [0078] of Rowe et al., and the flow control valve includes an opening configurable to vary a flow distribution of the drinking fluid between the reservoir and the interior basin – see valve detailed in paragraph [0061] of Rowe et al. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Lipscomb et al. as modified by Rowe et al. and add the flow control valve of Rowe et al., so as to yield the predictable result of allowing for automatic control of the flow of liquid in the device as desired. Lipscomb et al. as modified by Rowe et al. does not disclose wherein the flow control tube is rotatable to vary a flow distribution. a flow control valve – see paragraph [0061] and figures 7a-7c, comprising a lift pipe – at 750,754’, a return pipe – at 750,750’’, and a flow control tube – at 750,752, wherein the lift pipe is configured to direct the drinking fluid from the interior basin up to the reservoir – see figures 1-7c and paragraphs [0075] thru [0078], wherein the return pipe is configured to direct the drinking fluid back into the interior basin before it reaches the reservoir – see figures 1-7c and paragraphs [0075] thru [0078], and the flow control valve includes an opening configurable to vary a flow distribution of the drinking fluid between the reservoir and the interior basin – see valve detailed in paragraph [0061]. The combination of these references renders these claim limitations obvious as detailed earlier in paragraph 2 of this office action. Specific to claim 1, applicant’s claim amendments and remarks/arguments dated 6-7-22 obviates the 35 U.S.C. 103 rejection of claim 1 detailed in the last office action dated 12-7-21. However, applicant’s claim amendments dated 6-7-22 necessitates the new grounds of rejection detailed earlier in paragraph 2 of this office action.

Allowable Subject Matter

3.	Claims 2-7, 9-10, 24-26 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments

4.	Regarding the prior art rejections of claims 1, 8, 22 and 28, the Lipscomb et al. reference US 9572323 discloses a housing – at 44, configured to cover the interior basin – see figures 1-3, the housing having an inlet port to receive water from the drinking basin – see at 82, a reservoir disposed above the bowl – see at 46a,46b, the reservoir configured to hold a portion of the drinking fluid – see figures 1-3, a pump – at 50, in fluid communication with the reservoir configured to receive the drinking fluid from the interior basin – see figures 1-3, and push the drinking fluid under pressure up toward the reservoir – see figures 1-3. Lipscomb et al. does not disclose a flow-control valve residing between the pump and the reservoir configure to selectively control return of fluid between the reservoir and interior basin or the drinking basin and the interior basin. The Rowe et al. reference US 2014/0251223 discloses 

Conclusion

5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890. The examiner can normally be reached Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643